DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/2/21 is acknowledged. Claims 10-14 and 20-23 have been canceled. Claims 1-9 and 15-19 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-19   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method comprising: a) selecting a subject with symptoms of an inflammatory condition, that also has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor. 
Claim 5 is drawn to a method comprising: a) receiving information that a subject has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Pr12c2, S100a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor. 
Claim 15 is drawn to a method comprising: a) receiving information that a subject has: i) has been treated with an exogenous TL- 17 inhibitor and/or exogenous IL-17 receptor inhibitor, and ii) has an elevated level of a biomarker selected from the group consisting of: human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S I 00a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor.
The specification teaches that IL-17A levels were elevated in the serum of asthma patients, trending higher with severity. The specification teaches that increased airway smooth muscle cells (ASM) mass is a feature of airway remodeling in severe asthma. The specification teaches that RNA seq identified several genes highly induced by IL-17A in ASM cells, including SAA, LCN2, and YKL-40 (See page 25). The specification teaches that IL-17A, SAA, LCN2 and YKL-40 are elevated in the severe asthmatics (See pages 25-26). 
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A method comprising: a) selecting a subject with symptoms of an inflammatory conditions, that also has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Pr12c2, S100a8, and Gdf6,  and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor;
 a method comprising: a) receiving information that a subject has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Pr12c2, S100a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor; and 
a method comprising: a) receiving information that a subject has: i) has been treated with an exogenous TL- 17 inhibitor and/or exogenous IL-17 receptor inhibitor, and ii) has an elevated level of a biomarker selected from the group consisting of: human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor do not meet the written description provision of 35 U.S.C. 112(a). The claimed methods encompass administering an IL-17 inhibitor and/or IL-17 receptor inhibitor to a subject in need thereof based upon elevated levels of both IL-17 and a marker selected from the group consisting if SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100A8 and Gdf6. One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed generic IL-17 inhibitors and/or IL-17 receptor inhibitors without an adequate description of its structure or function.  One of ordinary skill in the art would not be reasonably able to determine whether Applicant was in possession of the full scope of the generically claimed IL-17 inhibitors and/or IL-17 receptor inhibitors without an adequate structural description correlated with the recited function of treating subject with symptoms of an inflammatory condition or elevated levels of both IL-17 and the additional biomarker selected from the group consisting if SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100A8 and Gdf6.  Absent the structure and structure/function correlation, one of ordinary skill in the art would not be able to reasonably appreciate that Applicant was in possession of the claimed genus of generic IL-17 inhibitors and/or IL-17 receptor inhibitors.
Regarding the encompassed polypeptides, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Whisstock et al. (Quarterly Reviews in Biophysics. 36(3):307-340, 2007) teach that the prediction of protein function from sequence and structure is a difficult problem (See abstract). Although many families of proteins contain homologues with the same function, homologous proteins often have different functions as the sequences progressively diverge (See page 309). Whisstock et al. teach that assigning a function to an amino acid sequence based upon similarity becomes significantly more complex as the similarity between the sequence and a putative homologue falls. Whisstock et al. teach that while it is hopeful that similar proteins will share similar functions, substitution of a single, critically placed amino acid in an active-site may be sufficient to alter a protein’s role fundamentally (See pages 321-323). Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of assigning a function to an amino acid sequence based upon similarity as taught by Whisstock, the claimed proteins could not be predicted.
With regards to the patient populations encompassed by the claims, the specification only describes a relationship between severe asthma and the recited biomarkers. However, the claims broadly encompass treating any subject with symptoms of an inflammatory disorder and elevated levels of IL-17 and an additional biomarker selected from the group consisting of selected from the group consisting if SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100A8 and Gdf6. In other embodiments, the method only requires that the subject has elevated levels of the biomarkers and still, in other embodiments, the subjects are selected based upon prior treatment with an IL-17 inhibitor and/or IL-17 receptor inhibitor. The specification provides insufficient guidance regarding broadly administering the generic IL-17 inhibitor and/or IL-17 receptor inhibitor as claimed. The specification is not deemed sufficient to reasonably convey to one skilled in the art that the inventors, at the time the invention was made, had possession of all subjects encompassed by the broad genus because the genus encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the skilled artisan cannot envision preventing all the contemplated subjects encompassed by the instant claims.
The state of the art with regards to targeting IL-17 for treating inflammatory diseases is discussed by Nirula et al (Rheumatology, 2016; 55:ii43-ii55). Nirula et al. teach that the IL-17 signaling pathway is an attractive target for the development of therapeutic agents to modulate aberrant inflammatory responses. Nirula et al. teach that the IL-17 pathway inhibitory agents tested so far have demonstrated mixed clinical responses across diseases. Nirula et al. teach that the cumulative findings of early clinical studies with anti-IL-17 agents, including brodalumab, secukinumab and ixekizumab, provide strong evidence for the role of IL-17 signaling in the pathophysiology of certain inflammatory diseases and support the potential use of these agents in treating these diseases (See abstract and pages 44-45). Thus, the prior art recognizes three IL-17 inhibitors for clinical use; however, the broad use of the agents for treating subjects with inflammatory diseases, including cancer, is not disclosed.    
Applicant is given benefit of all that is taught in the specification and all that is known in the prior art. However, the genus of IL-17 inhibitors and/or IL-17 receptor inhibitors as claimed is broader than what is described in the instant specification and the prior art.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Applicant has provided little or no descriptive support beyond the mere presentation of generic named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of IL-17 inhibitors and/or IL-17 receptor inhibitors. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of recombinant proteins to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed recombinant protein such that one would be able to distinguish it from the recombinant proteins of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of IL-17 inhibitors and/or IL-17 receptor inhibitors as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Enablement

Claims 1-9 and 15-19   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed generic IL-17 inhibitor and/or IL-17 receptor inhibitor without adequate guidance as to its structure or function.  One of ordinary skill in the art would not be reasonably able to determine whether the generically claimed IL-17 inhibitor and/or IL-17 receptor inhibitor would work to treat a subject with symptoms of an inflammatory condition, a subject with elevated levels of the biomarkers recited in the claims and a subject who has prior treatment with an IL-17 inhibitor and/or IL-17 receptor inhibitor as recited in the claims unless their structure were known and correlated with the recited function of treating a subject with symptoms of an inflammatory condition, a subject with elevated levels of the biomarkers recited in the claims and a subject who has prior treatment with an IL-17 inhibitor and/or IL-17 receptor inhibitor.  Absent the structure and structure/function correlation, one of ordinary skill in the art would not be able to make the claimed generic IL-17 inhibitors and/or IL-17 receptor inhibitors nor use them in the claimed methods without undue experimentation.
The specification teaches that IL-17A levels were elevated in the serum of asthma patients, trending higher with severity. The specification teaches that increased airway smooth muscle cells (ASM) mass is a feature of airway remodeling in severe asthma. The specification teaches that RNA seq identified several genes highly induced by IL-17A in ASM cells, including SAA, LCN2, and YKL-40 (See page 25). The specification teaches that IL-17A, SAA, LCN2 and YKL-40 are elevated in the severe asthmatics (See pages 25-26). However, no guidance is provided regarding any other patient population. Furthermore, no guidance is provided regarding administering the generic IL-17 and/or IL-17 receptor inhibitor to patients with elevated levels of the biomarkers. 
The state of the art with regards to targeting IL-17 for treating inflammatory diseases is discussed by Nirula et al (Rheumatology, 2016; 55:ii43-ii55). Nirula et al. teach that the IL-17 signaling pathway is an attractive target for the development of therapeutic agents to modulate aberrant inflammatory responses. Nirula et al. teach that the IL-17 pathway inhibitory agents tested so far have demonstrated mixed clinical responses across diseases. Nirula et al. teach that the cumulative findings of early clinical studies with anti-IL-17 agents, including brodalumab, secukinumab and ixekizumab, provide strong evidence for the role of IL-17 signaling in the pathophysiology of certain inflammatory diseases and support the potential use of these agents in treating these diseases (See abstract and pages 44-45). Thus, the prior art recognizes three IL-17 inhibitors for clinical use; however, the broad use of the agents for treating subjects with inflammatory diseases, including cancer, is not disclosed.    
Applicant is given benefit of all that is taught in the specification and all that is known in the prior art. However, the genus of IL-17 and/or IL-17 receptor inhibitor as claimed is broader than what is described in the instant specification and the prior art.
Applicant has provided little or no guidance beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine, without undue experimentation, the actual structural composition of the claimed genus of IL-17 and/or IL-17 receptor inhibitor. Although the prior art outlines art-recognized procedures for producing and screening for IL-17 and/or IL-17 receptor inhibitor, this is not adequate guidance as to the actual structure of moieties that may be constructed, but is merely an invitation to the artisan to experiment to find potentially workable generic combinations.  This is nothing more than a recitation of a starting point for further experimentation.  Even if a few structurally identifiable composition components were identified in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed recombinant protein such that one would be able to distinguish it from the recombinant proteins of the prior art.  
The grant of a patent is premised on this fundamental bargained-for exchange. The inventor must provide a full, complete, and enabling description of the invention and, in exchange, the government provides the inventor with the right to exclude others from practicing the invention. See LizardTech, Inc., v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344 (Fed. Cir. 2005) (describing enablement as an essential part of the patent bargain); in Liebel-Flarsheim Co., v. Medrad., Inc, (Liebel II) 481 F.3d 1371 (Fed. Cir. 2007) (holding that the claims must enabled the full scope of the broadest claim, even if one or more embodiments are specifically enabled) (at p. 14, last paragraph to page 15, first paragraph of CAFC slip op. 06-1156, 22 March 2007); and AK Steel Corp v. Sollac and Ugine, 344 F.3d 1234, 1343-44 (Fed. Cir. 2003).  Moreover, the CAFC has held that claims broad enough to encompass significant nonenabled subject matter will be found nonenabled (Sitrick v. Dreamworks, LLC, 516 F.3d 993 (Fed. Cir. 2008).  The holding in Sitrick is a restatement of the precedential CCPA holding in In re Cook and Merigold, 169 USPQ 298 (CCPA 1971) (holding that broad claims may be rejected merely because they read on a significant number of inoperative species when examiner sets forth reasonable grounds in support of his or her conclusions that the claims may read upon inoperative subject matter and it becomes incumbent upon applicant either to reasonably limit claims where operativeness has not been challenged or to rebut examiner's challenge by submission of representative evidence or by persuasive arguments based on known laws of physics and chemistry).
Due to the large quantity of experimentation necessary to generate the infinite number of IL-17 inhibitors and/or IL-17 receptor inhibitors recited in the claims and screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the need to know the structure of a composition in order to make and/or use it, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 encompass receiving information that a subject has elevated levels of both IL-17 and at least one additional biomarker. However, “receiving information” is a mental step. It is unclear how this step is performed, aside from in one’s mind. Clarification and/or correction is required. Claims 6-9 depends from claim 5, is therefore included in the rejection. Claims 16-19 depend from claim 15 and are thus, included in the rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim1-9 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exemption without significantly more. 
Regarding Step 1, the claims are drawn to a process, which is one of the statutory categories of invention. 
Regarding Step 2A Prong One, claim 1 recite(s) a) selecting a subject with symptoms of an inflammatory condition, that also has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6. Claim 5 recite(s) a) receiving information that a subject has elevated levels of both IL-17, and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6. Claim 15 recite(s) a) receiving information that a subject has: i) has been treated with an exogenous IL-17 inhibitor and/or exogenous Il-17 receptor inhibitor, and ii) has an elevated level of a biomarker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6.
The limitations of selecting and receiving, under its broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the selected and receiving steps describes a naturally occurring relationship between IL-17, SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6 and an inflammatory condition, and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
Regarding Step 2A Prong Two, the judicial exception is not integrated into a practical application. Claims 1, 5, and 15 recite the limitation “b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor”.  Although the limitation recites a treatment, it does not provide any information as to how the patient is treated, but instead, covers any possible Il-17 inhibitor and/or IL-17 receptor inhibitor that a doctor would normally decide to administer the patient. That is, there is no indication of the basis of the treatment decision, and thus, all patients are subject to treatment, irrespective of the biomarker levels. Like the claim in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The treatment recites in step b) thus fails to meaningfully limit the claim because they do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the additional limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of treating does not require any particular application of the recited selecting and receiving steps and is at best the equivalent of adding the words “apply it” to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, is not enough to qualify as "significantly more" when recited in a claim with a judicial exception. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Umetsu et al. (US Patent Application Publication 2011/0300154 A1, published December 8, 2011).
The claims are drawn to a method comprising: a) selecting a subject with symptoms of an inflammatory condition, that also has elevated levels of both IL-17 and a marker selected from the group consisting of human SAA, LCN2, YKL-40, IL-13, Csf3, Plat, Lgals3, Prl2c2, S100a8, and Gdf6; and b) treating said subject with an IL-17 inhibitor, and/or an IL-17 receptor inhibitor.
Umetsu et al. teach a method of selecting a patient with elevated levels of IL-17 and IL-13 (See paragraphs 0008-0012, 0045 and 0263-0264) and treating the subject with an IL-17 antagonist (See 0067).  Umetsu et al. teach that the condition is severe asthma (See paragraph 0007).  Umetsu et al. teach that the subject has symptoms of an inflammatory disease (See paragraph 0047-0049). Thus, Umetsu et al. anticipate the claims. 
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grogan et al. (US Patent Application Publication 2017/0274073 A1, published September 28, 2017) teach a method for identifying a cancer patient for treatment with a PD-1 axis binding antagonist and an IL-17 binding antagonist comprising: (a) detecting expression level of one or more genes selected from the group consisting of IL-17A, IL-17B, IL-17C, IL-17D, IL-17F, IL-17 RA, IL-17RC, CSF3, S100A8 in a biopsy sample obtained from the cancer in the individual; and
(b) if the biopsy sample shows expression of the one or more genes selected from the group consisting of IL17A, IL17B, IL17C, IL17D, IL17F, IL17RA, IL17RC, CSF3, S100A8, or if the biopsy sample shows increased expression of the one or more genes selected from the group consisting of IL17A, IL17B, IL17C, IL17D, IL17F, IL17RA, IL17RC, CSF3, S100A8 as compared to a reference or a reference sample, administering to the individual an effective amount of a PD-1 axis binding antagonist and an IL-17 binding antagonist (See claim 3 and paragraph 0012). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646            


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646